DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's response filed 10/21/2020, has been entered and fully considered. No claim amendments were made, no claims were cancelled, and no claims are cancelled. Accordingly, claims 1-8 remain pending and considered in this Office Action.
1.132 Declaration
The Declaration of Kengo Takeda under 37 CFR 1.132 filed 10/21/2020 has been fully considered but is insufficient to overcome the rejection of claims 1-8 based upon Nozaki (U.S. 20140000765) as set forth in the last Office action because the opinion evidence provided to rebut the presumption that the product of Nozaki possesses the feature of the standard deviation of a line fraction is not persuasive.
While Declarant, Kengo Takeda, is recognized as an expert in view of the career experience described in the opening two paragraphs of the declaration, it is noted that Declarant is not a named co-inventor of the instant application but has worked for the named Applicant of this application (Nippon Steel & Sumitomo Metal Corporation).
As to the subject matter of the declaration, it is noted that the teachings of Nozaki were applied on both grounds of anticipation and obviousness (individually). The declaration does not address the application of the Nozaki teachings under either anticipatory or obviousness grounds but instead appears to assert that the steel of Nozaki could not possess or achieve the claimed feature directed to a standard deviation of a line fraction (last three lines of claim 1) because the method of Nozaki does not use multi-axial compressing. However, the instantly examined claims are drawn to a steel sheet product. It has been held that ‘the patentability of a product does not depend on its method of production’ In re Thorpe, 777 F.2d 695, 698, 227 
Moreover, when weighing the totality of the facts of the case, the declaration is not sufficient to rebut the prima facie case of unpatentability. To be clear, Nozaki teaches an anticipatory composition, a similar method of manufacture, a steel microstructure meeting that claimed, and a steel that is used in the very same field as that used by applicants (see Page 5 of the Non-Final mailed 10/31/2018). 
Additionally, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01(I)).
Declarant’s showing does not include additional test data or any other evidence that would demonstrate that the standard deviation is only achievable through a multi-axial compressing process or that Nozaki’s steel does not possess such a standard deviation even if made by a different method that does not include multi-axial compression. 
At most, Declarant references Samples 6-8 of Table 4; however, Table 4 only demonstrates that the standard deviation percentage as claimed is not achieved in those samples but no other information is provided and Declarant does not appear to account for any of the other differences present in those samples such as composition and/or manufacturing. Moreover, additional samples 14 and 35 have standard deviations not with the claimed range but were subject to multi-axial compression (at 
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nozaki et al. (US 20140000765 A1), henceforth referred to as NOZAKI.
Regarding claim 1, NOZAKI teaches a steel sheet (see NOZAKI at paragraph [0008]) comprising a chemical composition as set forth below.
Element
Claim 1 steel composition in mass%
Broad steel composition in mass% (see generally NOZAKI at paragraphs [0009]-[0010])
Steel embodiment in mass% (see NOZAKI at Table 1, steel R)
C
0.05 - 0.40
0.02 - 0.4
0.108
Si
0.05 - 6.00
0.001 - 2.5
1.60
Mn
1.50 - 10.00
0.001 - 4.0
2.40
Acid-soluble Al
0.01 - 1.00
0.001 - 2.0
0.033
P
0.10 or less
0.15 or less
0.001
S
0.01 or less
0.03 or less
0.002
N
0.01 or less
0.01 or less
0.0022
Ti
0.0 - 0.2
0.001 - 0.2
0.05
Nb
0.0 - 0.2
0.005 - 0.2
0.01
V
0.0 - 0.2
0.001 - 1.0
-
Cr
0.0 - 1.0
0.001 - 2.0
0.8
Mo
0.0 - 1.0
0.001 - 1.0
-
Cu
0.0 - 1.0
0.001 - 2.0
-
Ni
0.0 - 1.0
0.001 - 2.0
-
Ca
0.00 - 0.01
0.0001 - 0.01
-
Mg
0.00 - 0.01
0.0001 - 0.01
0.004
REM
0.00 - 0.01
0.0001 - 0.1
0.004
Zr
0.00 - 0.01
0.0001 - 0.2
 
Fe + imp
Balance
Balance
Balance
imp = impurities




NOZAKI teaches a steel microstructure represented by, in an area ratio (see NOZAKI at paragraph [0072] teaching a steel microstructure includes ferrite, bainite, retained austenite, and martensite evaluated by an area ratio), ferrite: 5% to 80% (see NOZAKI at Table 14, Production No. R1 corresponding to steel R teaching an area ratio of ferrite phase is 27%; see also NOZAKI at paragraph [0073] teaching a broad range of the ferrite phase in an area ratio is 5% to 80%), a hard microstructure constituted of bainite, martensite or retained austenite or an arbitrary combination of the above: 20% to 95% (see NOZAKI at Table 14, Production No. R1 corresponding to steel R teaching in area ratio, bainite is 40%, residual austenite is 9%, martensite is 16%, and tempered martensite is 0% such that the sum is 65%). 
In the alternative, the amounts of C, Si, Mn, Al, P, S, N, Ti, Nb, V, Cr, Mo, Cu, Ni, Ca, Mg, REM, and Zr taught by NOZAKI overlap the claimed ranges (see MPEP § 2144.05(I)). The hard microstructure constituted of bainite, martensite, or retained austenite or an arbitrary combination of the above (see NOZAKI at paragraphs [0073]-[0076] teaching in area ratio, bainite is 5% to 80%, retained austenite is preferably 5% or more, martensite is 20% or less, and the area ratio of tempered martensite is 60% or less) taught by NOZAKI overlap the claimed ranges (see MPEP § 2144.05(I)). 
NOZAKI does not explicitly teach a standard deviation of a line fraction as claimed. However, NOZUKI teaches steel sheets for the same purpose to be used as a body, component, and the like of a vehicle (see NOZUKI at paragraph [0003]). NOZUKI teaches steel sheets with values of tensile strength (TS%), total elongation % (EL%), and hole expansibility % (λ% or HER%) (see NOZUKI at Table 15) that is close to the values of those of the Applicant’s inventive examples (see Applicant’s Specification at Table 8). NOZUKI teaches a substantially similar composition (as set forth above), similar processing steps (see NOZUKI at Figures 8 and 9 teaching a production method of steel sheets by hot rolling, coiling or winding, pickling, cold rolling, annealing, and a first and second cooling step), similar microstructure (as set forth above), and similar mechanical properties (as set forth above), such that the product of NOZUKI 
Therefore, the teachings of NOZAKI either anticipates or renders obvious the feature of the standard deviation of a line fraction as claimed. 
	Regarding claim 2, NOZAKI teaches the steel microstructure, in an area ratio, the retained austenite: 5% or more (see rejection of claim 1 above where NOZAKI teaches the amount of retained austenite).
	Regarding claims 3 and 6, NOZAKI teaches the steel sheet, wherein in the chemical composition, in mass%, Ti: 0.003% to 0.2%, Nb: 0.003% to 0.2%, or V: 0.003% to 0.2% or an arbitrary combination of the above (see rejection of claim 1 above where NOZAKI teaches the amounts of Ti, Nb, and/or V).
	Regarding claims 4 and 7, NOZAKI teaches the steel sheet, wherein in the chemical composition, in mass%, Cr: 0.005% to 1.0%, Mo: 0.005% to 1.0%, Cu: 0.005% to 1.0%, or Ni: 0.005% to 1.0%, or an arbitrary combination of the above (see rejection of claim 1 above where NOZAKI teaches the amounts of Cr, Mo, Cu, and/or Ni).
	Regarding claims 5 and 8, NOZAKI teaches the steel sheet, wherein in the chemical composition, in mass%, Ca: 0.0003% to 0.01, Mg: 0.0003% to 0.01%, REM: 0.0003% to 0.01%, or Zr: 0.0001% to 0.2, or an arbitrary combination of the above (see rejection of claim 1 above where NOZAKI teaches the amounts of Ca, Mg, REM, and/or Zr).
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
It is respectfully noted that there is significant overlap between the comments provided in the ‘Remarks’ filed 10/21/2020 and the Declaration filed 10/21/2020. As such, reference is made to the “1.132 Declaration” section at the beginning of this Office Action in addition to the remarks provided below.
First, it is respectfully noted that the claims were rejected based on anticipation as well as obviousness grounds based upon the teachings of Nozaki as articulated in the Non-Final Office Action mailed 07/24/2020. Additionally, the instantly examined claims are drawn to a steel sheet product. It has been held that ‘the patentability of a product does not depend on its method of production’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As such, Applicant’s arguments concerning the processing conditions directed to multi-axial compression forming are not found persuasive. While it has been held that the structure implied by the process steps is considered when assessing the patentability of product-by-process claims over the prior art, it is respectfully maintained that Applicant has not provided sufficient evidence to establish that Nozaki’s steel does not possess the standard deviation of a line fraction as claimed (last three lines of claim 1). Additionally, the claims do not include any product by process language directed to such conditions.
Moreover, when considering the teachings of Nozaki as a whole, the declaration is not sufficient to rebut the prima facie case of unpatentability. To be clear, Nozaki teaches an anticipatory composition, a similar method of manufacture, a steel microstructure meeting that claimed, and a steel that is used in the very same field as that used by applicants (see Page 5 of the Non-Final mailed 10/31/2018). 
Further, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada
With regard to Applicant’s arguments regarding the hole expandability, it is respectfully noted that these arguments are not commensurate in scope with the claims.
In response to Applicant’s argument that the technical problem to be solved differs between the claimed invention and Nozaki (Page 5 1st paragraph of the Remarks), Examiner respectfully disagrees and notes that it is well-established that ‘the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.’ (MPEP 2144.IV.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fujita et al. (U.S. 6,866,725) steel pipe excellent in formability with axial compression and standard deviation of the ferrite grain size considerations, Daitoh et al. (U.S. 8,491,732) hot-rolled steel bar or wire rod with standard deviation of ferrite fractions in viewing area is 0.10 or less, Yokoi et al. (U.S. 2013/0092295) directed to a hot-rolled steel sheet with microstructure distributed in a ‘band-state’.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731